        Case 1:19-cv-07777-GBD Document 172 Filed 04/29/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                  Plaintiffs,

                                v.                       No. 19-07993 (GBD)

      KENNETH CUCCINELLI, et al.,
             Defendants.


       STATE OF NEW YORK, et al.

                  Plaintiffs,

                      v.                                No. 19-cv-07777 (GBD)

   U.S. DEPARTMENT OF HOMELAND
              SECURITY, et al.

                 Defendants.


 OPPOSITION TO PLAINTIFFS’ MOTION TO SHORTEN DEFENDANTS’ TIME TO
    RESPOND TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs seek to limit Defendants to less than 72 hours to respond to a lengthy motion to

which 27 supporting exhibits are attached and which Plaintiffs have by their own admission had

more than a month to prepare. Not only have Plaintiffs failed to demonstrate good cause to

expedite the existing motion deadlines of this District, they have provided no reasoning

whatsoever to support their specific request that Defendants respond by Friday May 1, 2020 or




                                                1
          Case 1:19-cv-07777-GBD Document 172 Filed 04/29/20 Page 2 of 4



that the hearing on their motion take place on Tuesday May 5, 2020. Plaintiffs’ proposed

schedule is blatantly unreasonable and should be rejected.1

         First, Plaintiffs have neither alleged nor proven that they were incapable of pursuing their

requested relief at an earlier date. Although Plaintiffs make reference to the order of the Supreme

Court on April 24, 2020 they have not represented to the Court that they were unable to make

their motion for preliminary relief prior to that date. Mot. to Expedite, ¶ 3. Indeed Plaintiffs’

motion for preliminary relief claims the opposite, that a district court retains jurisdiction to issue

or modify preliminary injunctions on the basis of changed circumstances notwithstanding

proceedings in higher courts. Mem. in Supp. of Mot. for PI, ECF No. 168, at 13-14. Thus,

Plaintiffs’ inaction belies their claim of extreme urgency. Plaintiffs inarguably knew of their

alleged harm no later than April 13, 2020 when they sought a modification of the stay of

injunction from the Supreme Court. Mem. at 2. However, Plaintiffs’ claims suggest that they

were aware of their concerns related to the alleged effects of COVID-19 on the implementation

of the public charge rule at least as early as the President’s declaration of a national emergency

on March 13, 2020. Mem. at 5. Plaintiffs’ instant motion provides no explanation why after

waiting more than a month and a half to request preliminary relief, now “time is of the essence”

such that the normal fourteen days afforded for a responsive pleading under SDNY Local Rule

6.1(b) would “depriv[e] the relief requested of its value.” Mot. ¶ 5. In fact, as Plaintiffs have

represented that they will only file a reply at the request of the Court, Mot. ¶ 4 n.3, normal, non-

expedited briefing could be completed only one week after the hearing date Plaintiffs propose.




1
  For the reasons stated herein and the reasons which will be stated in Defendants’ opposition to Plaintiffs’ motion
for preliminary relief, Defendants also oppose Plaintiffs’ alternative request for a temporary restraining order, Mot.
to Expedite p.2 n.1.

                                                           2
         Case 1:19-cv-07777-GBD Document 172 Filed 04/29/20 Page 3 of 4



       Second, even if the Court determines that Plaintiffs have shown good cause to expedite

briefing on their motion for preliminary relief, Plaintiffs have provided no reasoned basis

whatsoever for their request that Defendants file their response by May 1, 2020 or that the

hearing take place on May 5, 2020. The only wisp of justification Plaintiffs attempt to provide is

that the parties are already scheduled to appear on an unrelated matter on that same day. There is

no substantive relationship between the motion currently set for hearing on May 5 and the

motion Plaintiffs seek to expedite, therefore the only gain in economy to the Court or the parties

would be in the bare fact of having one hearing instead of two. This same efficiency could be

gained by moving the hearing already scheduled for May 5, which is not urgent, to a later date

that permits full briefing of the motion for preliminary relief.

       Further, as indicated by the Court’s suggestion on April 28, 2020 that the existing hearing

might be rescheduled to June 9, 2020, and the parties’ filings related to that suggestion, Pls.’

Request to Maintain Hearing Date, ECF No. 166; Defs.’ Request to Postpone Hearing Date, ECF

No. 167, there is no special reason why any hearing need take place on May 5, 2020. Moreover,

any minimal efficiencies the Court might gain in combining these unrelated hearings would be

outweighed by the lack of time available to the Court to fully review and consider the filings.

       Even if the Court agrees that Plaintiffs have shown good cause to expedite the normal

motions practice schedule and that the hearing should go forward on May 5, Plaintiffs have

provided no basis for their request that Defendants file their response by May 1, 2020. As noted

above, Plaintiffs have represented that they will not file a reply brief absent an order from the

Court. Mot. ¶ 4 n.3. Thus, even if a hearing on the motion for preliminary relief were to go

forward on May 5, Plaintiffs should forgo their reply in order to allow more time for Defendants

to provide their response.



                                                  3
        Case 1:19-cv-07777-GBD Document 172 Filed 04/29/20 Page 4 of 4



       For the reasons stated above, Defendants respectfully request that the Court deny

Plaintiffs’ request to expedite and permit the parties to move forward under the briefing schedule

established by Local Rule 6.1(b) or such other schedule as the Court deems appropriate under the

circumstances.

Dated: April 29, 2020                               Respectfully submitted,

 GEOFFREY S. BERMAN                                 JOSEPH H. HUNT
 United States Attorney                             Assistant Attorney General

                                                    ALEXANDER K. HAAS
                                                    Director, Federal Programs Branch

                                                    /s/ Keri L. Berman                     _
                                                    ERIC J. SOSKIN
                                                    Senior Trial Counsel
                                                    KERI L. BERMAN
                                                    KUNTAL V. CHOLERA
                                                    JOSHUA M. KOLSKY
                                                    JASON LYNCH
                                                    U.S. Dept. of Justice, Civil Division,
                                                    Federal Programs Branch
                                                    1100 L Street, N.W., Rm. 12002
                                                    Washington, DC 20001
                                                    Phone: (202) 305-7538
                                                    Fax: (202) 616-8470
                                                    Email: keri.l.berman@usdoj.gov




                                                4
